Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of May 6, 2009,
by and among SWK Technologies,  Inc.., a Delaware corporation with offices at 5
Regent Street, Suite 520, Livingston, NJ  07039 (the “Company”), Jeffrey D.
Roth, an individual with offices at 5 Regent Street, Suite 520, Livingston,
NJ  07039  (the “Buyer”), Jerome R. Mahoney, an individual with offices at 750
Route 34, Matawan, NJ  07747 (“Mahoney”),   and Trey Resources, Inc., a Delaware
corporation with offices at 5 Regent Street, Suite 520, Livingston, NJ  07039
(“Trey”).
 
WITNESSETH


WHEREAS, the Company and the Buyer(s) are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 4(2) and/or Rule 504 of Regulation D (“Regulation D”) as promulgated by
the U.S. Securities and Exchange Commission (the “Commission”) under the
Securities Act of 1933, as amended (the “Securities Act”);
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Buyer, as provided
herein, and the Buyer shall purchase twenty-five newly-issued shares of the
Company’s Common Stock (the “Common Stock”), such shares to represent twenty
percent (20%) of the outstanding shares of the Company, on a fully-diluted
basis,
 
WHEREAS, the purchase price of the Common Stock will be $150,000,
 
WHEREAS, contemporaneously with the execution and delivery of this Agreement and
the receipt of payment for the Common Stock, the Company will remit to Trey, the
owner of 80% of the fully-diluted outstanding common stock of the Company, the
sum of $150,000 as a management fee;
 
WHEREAS, upon receipt of $150,000, Trey will pay Mahoney the sum of One Hundred
and Seventeen Thousand and Five Hundred Dollars ($117,500) (the “Mahoney
Payment”), such sum to be in full and total satisfaction of any and all
outstanding obligations that exist or may exist between Mahoney and Trey.  Such
sum shall be allocated first to principal outstanding on a promissory note by
and between Mahoney and Trey, second to any interest due and outstanding on such
promissory note, and any balance thereafter to deferred and accrued compensation
due and owing Mahoney;
 
WHEREAS, upon receipt of $150,000, Trey will pay Meritz & Muenz LLP. (the
“Firm”), counsel to Trey, Thirty-two Thousand Dollars ($32,500) , as partial
payment of balances due and owing the Firm;
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in t1is Agreement the Company and the Buyer(s) hereby agree as
follows:
 
1. PURCHASE AND SALE OF COMMON STOCK.
 
(a)           Purchase of Common Stock.  Subject to the satisfaction (or waiver)
of the terms and conditions of this Agreement, Buyer agrees to purchase at the
Closing and the Company agrees to sell and issue to Buyer twenty-five (25)
shares of Common Stock, such shares to represent twenty percent (20%) of the
outstanding shares of the Company on a fully diluted basis. .
 
(b)           Closing Date.  The Closing of the purchase and sale of the Common
Stock shall take place at 10:00 a.m. Eastern Standard Time on May 6, 2009, or
such earlier date as is mutually agreed to by Company and the Buyer (the
“Closing Date”).  The Closing shall occur on the Closing Date at the offices of
the Company at 5 Regent Street, Suite 520, Livingston, NJ 07039 (or such other
place as is mutually agreed to by the Company and the Buyer).
 
(c)           Form of Payment.  Subject to the satisfaction of the terms and
conditions of this Agreement, on the Closing Date, (i) the Buyer shall deliver
to the Company One Hundred Fifty Thousand Dollars ($150,000) (the “Purchase
Price”) via wire transfer to an account designated by the Company for the Common
Stock to be issued and sold to the Buyer, and (ii) the Company shall deliver to
Buyer, stock certificates for twenty-five (25) shares of the Company Common
Stock which Buyer is purchasing, duly executed on behalf of the Company.
 
2. BUYER’S REPRESENTATIONS AND WARRANTIES.
 
Buyer represents and warrants that:
 
(a)Investment Purpose.  Buyer is acquiring the Common Stock for its own account
for investment only and not with a view towards, or for resale in connection
with, the public sale or distribution thereof, except pursuant to sales
registered or exempted under the Securities Act.
 
(b)           Accredited Investor Status.  Buyer is an “Accredited Investor” as
that term is defined in Rule 501(a)(5) or Rule 501 (a)(6) of Regulation D.
 
(c)           Reliance on Exemptions.  Buyer understands that the Common Stock
is being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of Buyer to acquire such
securities.
 

--------------------------------------------------------------------------------


 
(d)           Information Regarding Company.  Buyer and his advisors (and his
counsel), if any, have been furnished with all materials relating to the
business, finances and operations of the Company and information he deemed
material to making an informed investment decision regarding his purchase of the
Common Stock, which have been requested by Buyer.  Buyer and its advisors, if
any, have been afforded the opportunity to ask questions of the Company and its
management.    Neither such inquiries nor any other due diligence investigations
conducted by such Buyer or its advisors, if any, or its representatives shall
modify, amend  nor affect such Buyer’s right to rely on the Company’s
representations and warranties contained in Section 3 below.  Buyer understands
that its investment in the Common Stock involves a high degree of risk.  Buyer
is in a position regarding the Company, which, based upon employment with the
Company, family relationship or economic bargaining power, enabled and enables
Buyer to obtain information from the Company in order to evaluate the merits and
risks of this investment.  Buyer has sought such accounting, legal and tax
advice, as it has considered necessary to make an informed investment decision
with respect to its acquisition of the Common Stock. Nothing in this Section
2(d) shall be a defense to or mitigation of any breach by Buyer of its
representations and warranties contained in Section 2 of this Agreement.
 
(e)           Information Regarding Trey.  Buyer and his advisors (and his
counsel), if any, have been furnished with materials relating to the business,
finances and operations of Trey.  Buyer and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and its
management.   The Buyer acknowledges that Trey files reports with the Commission
pursuant to the Securities Exchange Act of 1934, as amended and therefore its
filings with the Commission are available for review at www.sec.gov.  Neither
such inquiries nor any other due diligence investigations conducted by such
Buyer or its advisors, if any, or its representatives shall modify, amend  nor
affect such Buyer’s right to rely on the Company’s representations and
warranties contained in Section 3 below.  Buyer understands that its investment
in the Common Stock involves a high degree of risk.
 
(f)           No Governmental Review.  Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Common Stock, or the
fairness or suitability of the investment in the Common Stock, nor have such
authorities passed upon or endorsed the merits of the offering of the Common
Stock.
 
(g)           Transfer or Resale.  Buyer understands that the Common Stock have
not been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, or (B) Buyer shall have delivered
to the Company an opinion of counsel in a form reasonably acceptable to the
Company, to the effect that such securities to be sold, assigned or transferred
may be sold, assigned or transferred pursuant to an exemption from such
registration requirements; (ii) any sale of such securities made in reliance on
Rule 144 under the Securities Act (or a successor rule thereto) (“Rule 144”) may
be made only in accordance with the terms of Rule 144 and further, if Rule 144
is not applicable, any resale of such securities under circumstances in which
the seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the Commission thereunder; and (iii) neither the Company nor any
other person is under any obligation to register such securities under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder.  The Company reserves the right to place
stop transfer instructions against the shares and certificates for the
Conversion Shares.
 
(h)           Legends.  Buyer understands that the certificates or other
instruments representing the Common Stock shall bear a restrictive legend in
substantially the following form (and a stop ­transfer order may be placed
against transfer of such stock certificates):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT
WITH A VIEW TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO
THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE
STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.


(i)           Authorization, Enforcement.  This Agreement has been duly and
validly authorized, executed and delivered on behalf of Buyer and is a valid and
binding agreement of Buyer, enforceable in accordance with its terms, except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.
 
(j)           Receipt of Documents.  Buyer and his counsel have received and
read in their entirety:  (i) this Agreement and each representation, warranty
and covenant set forth herein, (ii) all due diligence and other information
necessary to verify the accuracy and completeness of such representations,
warranties and covenants; and (iii) answers to all questions Buyer submitted to
the Company regarding an investment in the Company; and Buyer has relied on the
information contained therein and has not been furnished any other documents,
literature, memorandum or prospectus.
 
(k)           No Legal Advice From the Company.  Buyer acknowledges that it had
the opportunity to review this Agreement and the transactions contemplated by
this Agreement with his own legal counsel and investment and tax
advisors.  Buyer is relying solely on such counsel and advisors and not on any
statements or representations of the Company or any of its representatives or
agents for legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.
 
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND TREY.
 
The Company represents and warrants to each of the Buyers that:
 
(a)           Organization and Qualification.  The Company is a corporation duly
organized and validly existing in good standing under the laws of the
jurisdiction in which it is incorporated, and has the requisite corporate power
to own its properties and to carry on its business as now being conducted. The
Company is duly qualified as a foreign corporation to do business and is in good
standing in every jurisdiction in which the nature of the business conducted by
it makes such qualification necessary, except to the extent that the failure to
be so qualified or be in good standing would not have a material adverse effect
on the Company and its subsidiaries taken as a whole.
 

--------------------------------------------------------------------------------


 
(b)           Authorization, Enforcement, Compliance with Other
Instruments.  (i) The Company has the requisite corporate power and authority to
enter into and perform this Agreement and any related agreements (collectively
the “Transaction Documents”) and to issue the Common Stock in accordance with
the terms hereof and thereof, (ii) the execution and delivery of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby, including, without limitation, the issuance of
the Common Stock, have been duly authorized by the Company’s Board of Directors
and no further consent or authorization is required by the Company, its Board of
Directors or its stockholders, (iii) the Transaction Documents have been duly
executed and delivered by the Company, (iv) the Transaction Documents constitute
the valid and binding obligations of the Company enforceable against the Company
in accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.
 
(c)           Capitalization.  As of the date hereof the authorized capital
stock of the Company consists of 1000 shares of Common Stock, par value $0.001
per share,) of which 100 shares of Common Stock, are issued and
outstanding.  All of such outstanding shares have been validly issued and are
fully paid and nonassessable.  The Company has furnished to the Buyer true and
correct copies of the Company’s Certificate of Incorporation, as amended and as
in effect on the date hereof (the “Certificate of Incorporation”), and the
Company’s By-laws, as in effect on the date hereof (the “By-laws”),  and the
material rights of the holders thereof in respect thereto.
 
(d)           Issuance of Securities.  The Common Stock is duly authorized and,
upon issuance in accordance with the terms hereof, shall be duly issued, fully
paid and nonassessable, are free from all taxes, liens and charges with respect
to the issue thereof.
 
(e)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby will not (i) result in a violation of the
Certificate of Incorporation, any certificate of designations of any outstanding
series of preferred stock of the Company or the By-laws. The Company is not in
violation of any term of or in default under its Certificate of Incorporation or
By-laws or their organizational charter or by-laws, respectively..  The business
of the Company is not being conducted, and shall not be conducted in violation
of any material law, ordinance, or regulation of any governmental
entity.  Except as specifically contemplated by this Agreement and as required
under the Securities Act and any applicable state securities laws, the Company
is not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under or contemplated by this
Agreement .
 
(f)           Absence of Litigation.  There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending against or affecting the
Company, Trey, or the Common Stock, wherein an unfavorable decision, ruling or
finding would (i) have a material adverse effect on the transactions
contemplated hereby (ii) adversely affect the validity or enforceability of, or
the authority or ability of the Company to perform its obligations under, this
Agreement or any of the documents contemplated herein, or (iii) have a material
adverse effect on the business, operations, properties, financial condition or
results of  operations of the Company and its subsidiaries taken as a whole. Any
litigation to which either the Company or Trey is named as a defendant is listed
in Schedule A attached hereto.
 
(g)           Acknowledgment Regarding Buyer’s Purchase of the Common
Stock.  The Company acknowledges and agrees that the Buyer is acting solely in
the capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby.  The Company further acknowledges that the
Buyer is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by the Buyer or any of their respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to such Buyer’s purchase of the Common
Stock  The Company further represents to the Buyer that the Company’s decision
to enter into this Agreement has been based solely on the independent evaluation
by the Company and its representatives.
 
(h)           No General Solicitation.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Common Stock.
 
(i)           Employee Relations.  The Company is not involved in any labor
dispute or, to the knowledge of the Company, is any such dispute
threatened.  None of the Company’s employees is a member of a union and the
Company believes that its relations with its employees are good.
 
(j)           Intellectual Property Rights.  The Company owns or possesses
adequate rights or licenses to use all trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
rights necessary to conduct its business as now conducted.  The Company does not
have any knowledge of any infringement by the Company  of trademark, trade name
rights, patents, patent rights, copyrights, inventions, licenses, service names,
service marks, service mark registrations, trade secret or other similar rights
of others, and, to the knowledge of the Company there is no claim, action or
proceeding being made or brought against, or to the Company’s knowledge, being
threatened against, the Company  regarding trademark, trade name, patents,
patent rights, invention, copyright, license, service names, service marks,
service mark registrations, trade secret or other infringement; and the Company
is unaware of any facts or circumstances which might give rise to any of the
foregoing.
 
(k)           Environmental Laws.  The Company is (i) in compliance with any and
all applicable foreign, federal, state and local laws and regulations relating
to the protection of human health and safety, the environment or hazardous or
toxic substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) has received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) is in compliance with all terms and conditions of any such permit, license
or approval.
 
(l)           Title.  Any real property and facilities held under lease by the
Company is held by it under valid, subsisting and enforceable leases with such
exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company.
 
(m)         Regulatory Permits.  The Company possesses all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct its business, and
the Company has not received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit.
 

--------------------------------------------------------------------------------


 
(n)           No Material Adverse Breaches, etc.  The Company is not subject to
any charter, corporate or other legal restriction, or any judgment, decree,
order, rule or regulation which in the judgment of the Company’s officers has or
is expected in the future to have a material adverse effect on the business,
properties, operations, financial condition, results of operations or prospects
of the Company, except that Trey is in default on its convertible debentures
held by YA Global Investors.  The assets of Trey, and of the Company, are
pledged as collateral against the repayment of the YA debentures.  But for the
YA debentures, Trey is not in breach of any contract or agreement which breach,
in the judgment of the Company’s officers, has or is expected to have a material
adverse effect on the business, properties, operations, financial condition,
results of operations or prospects of Trey.
 
(o)           Tax Status.  The Company has made and filed all federal and state
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject and (unless and only to the extent that the
Company has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes) has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.
 
(p)           No Undisclosed Liabilities.  As of the date hereof and as of the
closing date, except and as to the extent reflected, reserved against or
otherwise disclosed on the most recent balance sheet of the notes thereto,
neither Trey nor the Company has any indebtedness or liability of any nature,
whether accrued, contingent or otherwise, whether due or to become due, which is
in excess of five thousand dollars ($5000).
 
Trey and the Company represents and warrants that: (i) as of May 4, 2009, the
total debt instruments or equity securities of Trey or the Company held by
Mahoney are listed on Schedule B attached herein and (ii) as of May 4, 2009,
total accrued liabilities owed to Mahoney by Trey and/or the Company are listed
on Schedule C attached herein.
 
4. COVENANTS.
 
(a)           Best Efforts.  Each party shall use its best efforts to timely
satisfy each of the conditions to be satisfied by it as provided in Sections 5
and 6 of this Agreement.
 
(b)           Use of Proceeds.  Trey covenants to the Buyer that upon receipt,
the net proceeds of the management fee to be received from the Company in this
transaction shall be used for (i) settlement of any and all of its outstanding
obligations due and owing Mahoney by Trey and (ii) payment in part of the legal
fees due the Firm.
 
(c)           Resignation from Board of Directors.  Contemporaneously with the
execution of this Agreement, Mahoney will resign from the Board of Directors of
Trey and the Company.
 
(d)           Termination of Employment Agreement. Contemporaneously with the
execution of this Agreement, Trey and Mahoney will take such actions as may be
required to terminate any and all employment and/or consulting agreements by and
between Trey and Mahoney, with no further monies due and owing under such
agreements, as set forth in the Termination and Settlement Agreement in
substantially form as attached in Attachment A.
 
(e)           Fees and Expenses.  Each of the Company and the Buyer shall pay
all costs and expenses incurred by such party in connection with the
negotiation, investigation, preparation, execution and delivery of the
Transaction Documents.
 
(f)           Contemporaneously with the execution of this Agreement, Mahoney
will return to Trey any and all property of Trey in his possession as listed on
Schedule D attached herein.
 
5. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.
 
The obligation of the Company hereunder to issue and sell the Common Stock to
the Buyer at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions:
 
(a)           Buyer shall have executed the Transaction Documents that require
his signature and delivered them to the Company, Trey and Mahoney.
 
(b)           Mahoney shall have executed the Transaction Documents and
delivered them to the Company , Trey and Buyer.
 
(c)           Trey shall have executed the Transaction Documents and delivered
them to the Buyer, the Company and Mahoney.
 
(d)           The Buyer shall have delivered to the Company the Purchase Price
for the Common Stock by wire transfer of immediately available U.S. funds
pursuant to the wire instructions provided by the Company.
 
(e)           Trey shall have made the required payment of $32,500 to the Firm.
 
(f)           Trey shall have made the Mahoney Payment to Jerome Mahoney.
 

--------------------------------------------------------------------------------


 
(g)           The representations and warranties of the Buyer shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer(s) at or prior to the  Closing Date.
 
6. CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.
 
(a)           The obligation of the Buyer hereunder to purchase the Common Stock
at the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions:
 
(b)           The Company shall have executed the Transaction Documents that
require its signature and delivered them to the Buyer, Trey and Mahoney.
 
(c)           The representations and warranties of the Company shall be true
and correct in all material respects and the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing Date.
 
(d)           The Company shall have executed and delivered to the Buyer the
Common Stock.
 
(e)           The representations and warranties of Trey and the Company shall
be true and correct in all material respects as of the date when made.
 
7. GOVERNING LAW: MISCELLANEOUS.
 
(a)           Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of New Jersey without
regard to the principles of conflict of laws.  The parties further agree that
any action between them shall be heard in Essex County, New Jersey, and
expressly consent to the jurisdiction and venue of the Superior Court of New
Jersey, sitting in Essex County and the United States District Court for the
District of New Jersey sitting in Newark, New Jersey for the adjudication of any
civil action asserted pursuant to this Paragraph.
 
(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party.  In the event any signature page is
delivered by facsimile transmission, the party using such means of delivery
shall cause four (4) additional original executed signature pages to be
physically delivered to the other party within five (5) days of the execution
and delivery hereof.
 
(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e)           Entire Agreement, Amendments.  This Agreement supersedes all other
prior oral or written agreements between the Buyer, the Company, Trey, and
Mahoney, their affiliates and persons acting on their behalf with respect to the
matters discussed herein, and this Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company, the Buyer, Mahoney,  or Trey makes any
representation, warranty, covenant or undertaking with respect to such
matters.  The recitals to this Agreement are hereby incorporated by reference
into and made a part of this Agreement for all purposes.  No provision of this
Agreement may be waived or amended other than by an instrument in writing signed
by the party to be charged with enforcement.
 

--------------------------------------------------------------------------------


 
(f)           Notices.  Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered (i) upon receipt, when
delivered personally; (ii) upon confirmation of receipt, when sent by facsimile;
(iii) upon confirmation of receipt after being sent by U.S. certified mail,
return receipt requested, or (iv) upon confirmation of receipt after being sent
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same.  The addresses and facsimile numbers
for such communications shall be:
 
If to the Company, to:
SWK Technologies, Inc.
 
5 Regent Street
 
Livingston, NJ  07039
 
Attention: Mark Meller
 
Telephone: (973) 758-6100
 
Facsimile: (973) 748-9449
   
If to the Buyer:
Jeffrey D. Roth
 
SWK Technologies, Inc.
 
5 Regent Street
 
Livingston, NJ  07039
 
Attention: Jeffrey D. Roth
 
Telephone: (973) 758-6100
 
Facsimile: (973) 748-9449
   
If to Mahoney:
Jerome R. Mahoney
 
c/o iVoice Technologies, Inc.
 
750 Route 34
 
Matawan, NJ  07747
 
Telephone:  (732) 441-7700
 
Facsimile:  (732_ 441-9895
   
If to Trey:
Trey Resources, Inc.
 
5 Regent Street
 
Livingston, NJ  07039
 
Attention: Mark Meller
 
Telephone: (973) 758-6100
 
Facsimile: (973) 748-9449
       
If to the Firm:
Meritz & Muenz LLP
 
2021 O Street, NW
 
Washington, DC 20036
 
Attention:  Lawrence A. Muenz
 
Telephone:  (202) 728-2909
 
Facsimile:  (202) 728-2910
   

 
 

--------------------------------------------------------------------------------


 
 Each party shall provide five (5) days’ prior written notice to the other party
of any change in address or facsimile number.
 
(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
assigns.  Neither the Company nor the Buyer shall assign this Agreement or any
rights or obligations hereunder without the prior written consent of the other
party hereto.
 
(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
(i)           Publicity.  The Company, the Buyer, Mahoney, and Trey  shall have
the right to approve, before issuance any press release or any other public
statement with respect to the transactions contemplated hereby made by any
party; provided, however, that Trey  shall be entitled, without the prior
approval of the Buyer, to issue any press release or other public disclosure
with respect to such transactions required under applicable securities or other
laws or regulations (Trey shall use its best efforts to consult the Buyer in
connection with any such press release or other public disclosure prior to its
release and Buyer shall be provided with a copy thereof upon release thereof).
 
(j)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(k)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
8. TRANSACTIONAL DOCUMENTS.  The documents referred to herein as the
“Transactional Documents” shall mean:
 
(a)           The Securities Purchase Agreement.
 
(b)           The Termination and Settlement by and between Trey Resources, Inc.
and Jerome Mahoney in substantially the form as attached herein as Attachment A.
 
9.           INDEMNIFICATION.
 
The Company will indemnify and hold harmless Buyer from and against any and all
losses, claims, damages and liabilities, whether joint or several, expenses of
any nature (including reasonable attorneys' fees and disbursements), judgments,
fines, settlements and other amounts arising from any and all claims, demands,
actions, suits or proceedings, whether civil, criminal, administrative, arbitral
or investigative, in which Buyer was involved or may be involved, or threatened
to be involved, as a party or otherwise, related to, arising out of or in
connection with this Agreement, except if such claims, proceedings or expenses
arise due to Buyer’s breach or failure to observe any covenant, condition,
warranty, representation, or limitation contained in this Agreement
 


IN WITNESS WHEREOF, the Buyers and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.
 


BUYER:
COMPANY:
JEFFREY D. ROTH
SWK TECHNOLOGIES, INC.
         
By: _________________________________                                                               
 
Name: Mark Meller
 
Title:   Chairman and Secretary
       
JEROME R. MAHONEY
TREY RESOURCES, INC.
       
By:                                                                
By:_________________________________
 
Name: Mark Meller
 
Title:   President and Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------



 
SCHEDULE A


LAWSUITS IN WHICH EITHER TREY OR THE COMPANY IS NAMED AS A DEFENDANT




NONE
 
 
 

--------------------------------------------------------------------------------


 
SCHEDULE B


LIST OF ALL DEBT OR EQUITY SECURITIES OF TREY OR THE COMPANY CURRENTLY HELD BY
JEROME MAHONEY


1.  
Promissory note issued by Trey, current principal amount equal to
$71,025.  Interest outstanding on the promissory note is currently $77,789.35.

2.  
No other debt or equity securities of either Trey or the Company currently held
by Jerome Mahoney, except for 100 million shares of Trey Class A Common Stock
issued pursuant to the conversion of debt owed to Mahoney by Trey.

 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
SCHEDULE C


ACCRUED LIABILITIES OWED TO JEROME MAHONEY BY EITHER TREY OR THE COMPANY




As of May 4, 2009, all accrued liabilities due and owing Jerome Mahoney by Trey
is $1,210,198.42.


As of May 4, 2009, all accrued liabilities due and owing Jerome Mahoney by the
Company is $0.
 
 
 

--------------------------------------------------------------------------------




SCHEDULE D


TREY PROPERTY CURRENTLY IN THE POSSESSION OF JEROME MAHONEY


1.  ATM cards.





